Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2019.06.13
                                                                             12:35:34 -05'00'



                           People v. Lesley, 2018 IL 122100




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:               MYRON T. LESLEY, Appellee.



Docket No.           122100



Filed                November 29, 2018


Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of La Salle County, the Hon.
                     Cynthia Raccuglia, Judge, presiding.



Judgment             Appellate court judgment reversed.
                     Cause remanded.

Counsel on           Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
Appeal               Solicitor General, and Michael M. Glick and Katherine M. Doersch,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.

                     James E. Chadd, State Appellate Defender, Patricia Mysza, Deputy
                     Defender, and Tiffany Boye Green, Assistant Appellate Defender, of
                     the Office of the State Appellate Defender, of Chicago, for appellee.


Justices             JUSTICE NEVILLE delivered the judgment of the court, with
                     opinion.
                     Chief Justice Karmeier and Justices Thomas, Kilbride, Garman,
                     Burke, and Theis concurred in the judgment and opinion.
                                              OPINION

¶1       Defendant, Myron T. Lesley, pro se filed in the circuit court of La Salle County a
     postconviction petition under section 122-4 of the Post-Conviction Hearing Act (Act) (725
     ILCS 5/122-4 (West 2012)). The court advanced the petition and appointed counsel to
     represent defendant, and the State filed a motion to dismiss. Ultimately, defendant was
     required to proceed pro se, and the court granted the State’s motion in part and denied the
     motion in part. Following a third-stage evidentiary hearing, at which defendant also appeared
     pro se, the court denied defendant’s petition.
¶2       On appeal, defendant argued that the circuit court erred in forcing him to represent himself.
     A divided appellate court agreed and reversed and remanded for appointment of counsel and
     new second-stage postconviction proceedings. 2017 IL App (3d) 140793, ¶ 28.
¶3       This court allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Mar. 15,
     2016). We now reverse the judgment of the appellate court and remand to that court for further
     proceedings.

¶4                                        I. BACKGROUND
¶5       On February 28, 2012, defendant was indicted on one count of unlawful possession of a
     controlled substance with intent to deliver and three counts of unlawful delivery of a controlled
     substance. Defendant was released on bond. At a May 2012 hearing, Assistant Public Defender
     James Reilly informed the court that defendant intended to seek private counsel. At the final
     pretrial hearing, Reilly sought a continuance because defendant had not yet secured private
     counsel. In August 2012, Reilly was permitted to withdraw, and private counsel, Douglas
     Olivero, entered his appearance. Olivero appeared at several status hearings. Defendant failed
     to appear at a December 2012 hearing, and Olivero moved to withdraw, citing defendant’s
     refusal to cooperate. Subsequently, defendant again failed to appear, a warrant issued, and
     defendant was taken into custody on the warrant. The circuit court granted Olivero’s motion to
     withdraw and appointed Assistant Public Defender Michael Olewinski to appear on
     defendant’s behalf. Olewinski appeared at a January 2013 status hearing and again in April
     2013, when he informed the court that defendant “still has to come in and speak with our
     office.” The court then urged defendant to “please help them prepare for you so make sure you
     go in and see them.”
¶6       In April 2013, while free on bond, defendant was arrested and charged with two additional
     counts of unlawful delivery of a controlled substance. Thereafter, defendant was arraigned on
     the new counts.
¶7       On June 13, 2013, defendant pled guilty to the offenses of unlawful possession of a
     controlled substance with intent to deliver (720 ILCS 570/401(c)(2) (West 2012)) and
     unlawful delivery of a controlled substance (id.) in exchange for consecutive sentences of five
     years’ imprisonment and six years’ imprisonment, respectively. The State also agreed to
     dismiss four additional charges.
¶8       On September 30, 2013, defendant pro se filed a postconviction petition alleging that he
     received ineffective assistance of plea counsel, asserting that counsel failed to adequately
     investigate his case and that no justification was given for his consecutive sentences.


                                                 -2-
¶9         The State responded by filing a motion to dismiss the petition, and at defendant’s request,
       the circuit court appointed the public defender to represent him.
¶ 10       A hearing on defendant’s petition was conducted by the same judge who had taken
       defendant’s plea and imposed sentence. Defendant appeared with Timothy Cappellini, a
       La Salle County assistant public defender, for a “first appearance” hearing on the
       postconviction petition. Defendant requested a long continuance explaining that he and
       Cappellini had a disagreement regarding the acquisition of defendant’s sentencing hearing
       transcripts. Cappellini responded: “I said if he doesn’t want me to represent him, he can go
       pro se.” The court informed defendant that Cappellini could easily get the sentencing
       transcripts and that was what defendant needed for his petition. Cappellini then explained that
               “if the defendant is not going to listen to anything I tell him when I try to explain the
               law and he’s going to tell me I’m wrong[,] I said, you can go pro se. You can get the
               transcripts and you can do that or else, I represent you as an attorney and I have to
               follow the law. That’s all there is to it.”
       The court addressed defendant directly, stating
               “if you’re not going to listen to him, then you have to tell me you want to go pro se. If
               you want to call [private counsel], you can do what you want but the point is whoever
               represents you is going to tell you that. That you have to listen to them.”
¶ 11       The case was continued to December 19, 2013, when Douglas Kramarsic, another assistant
       public defender, appeared on behalf of defendant and informed the court that he had spoken
       with defendant about some specifics regarding the petition and provided defendant with case
       law and the sentencing transcripts.
¶ 12       On January 9, 2014, Cappellini appeared along with defendant to discuss the State’s
       motion to dismiss. Cappellini stated that he had supplied defendant with a copy of the
       sentencing transcripts. During the hearing, when defendant stated that he needed more
       information, Cappellini explained that this was postconviction, not a retrial. The court
       informed defendant that “I have to see whether you have pleaded enough with evidence as
       required by law—then if you are given the right to have a hearing you may need other things,
       but we need to take it one step at a time.”
¶ 13       At a February 20, 2014, status hearing, Kramarsic appeared on behalf of defendant, who
       was in shackles because he had argued with Kramarsic. Kramarsic informed the court that he
       had previously met with defendant to attempt to explain changes he wanted to make to the
       postconviction petition. Kramarsic stated that defendant became “very belligerent” and told
       Kramarsic “numerous times to go f*** [him]self.” Defendant told Kramarsic that he was
       “fired” and defendant wanted to hire his own attorney. Defendant then grabbed the papers out
       of Kramarsic’s hands “in a physical and aggressive manner.” Kramarsic retreated from the
       room as defendant continued to yell obscenities at him.
¶ 14       Kramarsic stated to the circuit court that “it’s clear that [defendant] does not wish to
       continue with me as his attorney, and I’ll leave it to the Court’s discretion as to what should
       take place next.” The court asked defendant to respond, and defendant stated that Kramarsic
       “tried to treat me like I’m stupid or something—and then I’m trying to show him something
       and he’s ignoring it and I’m yelling at him, I don’t think he’s trying to help me, he’s trying to
       hurt me.”


                                                   -3-
¶ 15       The circuit court explained to defendant that he had been appointed several public
       defenders, that there was no one left to appoint, and that defendant did not have a choice as to
       which attorney he was assigned from the public defender’s office. Defendant stated that he
       wanted to hire his own attorney, and the court granted him a 60-day continuance. The court
       then addressed defendant’s request, stating “I can see there were developing problems even
       before today. I can’t give you another Public Defender but I can certainly let you hire
       somebody.” The following colloquy ensued:
                    “MR. KRAMARSIC: Your Honor, I guess at this point it may leave me in limbo. I
                guess if you’re still leaving me as the attorney of record, there are issues that I would
                want to correct with this but [defendant] certainly does not wish to hear anything that I
                have to say.
                                                    ***
                    THE COURT: Is there anything that you want to put on the record today?
                    MR. KRAMARSIC: I mean, I would just like to say that I have reviewed the
                records, I have reviewed everything involved in this case. I haven’t filed my
                certification regarding that, which I was going to file with my amended petition, but I
                can’t even get to the point of being able to do that.”
¶ 16       The court informed Kramarsic that he would not be required to do anything until they
       learned whether defendant would be able to retain private counsel. The court then said: “And
       so I am reserving my ruling on you filing anything, nor are you under any obligation to do that
       until I see what [defendant] can find in 60 days, so let’s do that for you.”
¶ 17       On April 24, 2014, at a status hearing, Kramarsic advised the court that he attempted to
       discuss with defendant whether defendant had been able to hire private counsel and “it [was]
       one hundred percent absolutely clear from [the] conversations that [defendant] want[ed]
       nothing to do with [Kramarsic] in this case.” Defendant stated that he was trying to find an
       attorney but had not hired one. The court scheduled a hearing on the State’s motion to dismiss
       the petition for June 12, 2014. The court explained to Kramarsic, “I’m aware he won’t talk to
       you. And so you won’t be representing him at any hearing at this point.” The court deferred
       any action, and the following colloquy occurred:
                    “THE COURT: All right. So we’ll do that. And if [defendant] doesn’t have a
                lawyer [at the hearing on the motion to dismiss], I’ll have to address him as to his
                options.
                    But you put on the record he doesn’t want to talk to you. That’s fine.
                    I’m not dismissing you completely, I’m leaving options open. But I won’t expect
                you to be prepared for a hearing is what I am saying.
                    MR. KRAMARSIC: Okay.
                    THE COURT: You’re still in the case.”
¶ 18       At the hearing on June 12, 2014, defendant appeared without private counsel. The
       following discussion took place:
                    “THE COURT: Now, [defendant], it’s my understanding that you still want to
                proceed pro se, to represent yourself?
                    DEFENDANT: I’m going to have to, Your Honor, yes, ma’am.
                    THE COURT: Why are you going to have to?

                                                   -4-
    DEFENDANT: I asked [Kramarsic] three times back there are you going to help
me and he gave me no answer.
    THE COURT: Now, when you say, is he going to help you, what do you mean by
that? I need to investigate this issue.
    DEFENDANT: That’s what I’m saying, is he going to help me try to get through
this post-conviction?
    THE COURT: Well, he has so far, has he not? Mr. Kramarsic?
    DEFENDANT: He hasn’t filed no motion or nothing.
    THE COURT: You need to address this issue because when there’s a complaint,
you know, we need to have an answer here.
                                      ***
    It’s not just—[defendant’s] complaining not just that he wants to represent himself
but he says that you said you’re not going to help him so why don’t you respond.
    MR. KRAMARSIC: Your Honor, I have. This is the third time I’ve attempted to
talk to [defendant] about this case. First time that I met with him he did not agree with
the—with my ideas with the case and the way I wanted to proceed and I told him I
didn’t believe the issues here—that we had strong issues, and he wanted to proceed
with what he thought was the right way to do it and not even listen to the way I wanted
to proceed with the case. That was the first time.
    The second time I met with him again I tried again to explain what I felt about the
case. Again, he disagreed with me. That was the time that he lunged at me and swore at
me and told me to leave, and certainly I could tell at that point that obviously he does
not want me to help him at all. He just doesn’t agree with my theory of the case and
clearly does not want me involved with it and I feel like I’m stuck here because I don’t
know what else to do. [Defendant has] told me numerous times he does not want me to
do anything.
    THE COURT: All right, well, I find knowing [defendant], and considering the
issues involved here, that it appears you do not want to listen to Mr. Kramarsic.
    Now the question—I will allow—you can’t choose what Public Defender you’re
going to have so I’ll allow the Public Defender to withdraw.
    Now, the question becomes, [defendant], the only right to a lawyer that you
have—I feel you are capable of representing yourself if that is your desire, is whether
you want to hire private counsel or you want to represent yourself pro se.
    That’s the first question I have of you. What is your answer?
    DEFENDANT: I was trying to hire private counsel, Your Honor, you know what
I’m saying, but finally no funding. ***
    THE COURT: *** do you want to represent yourself?
    DEFENDANT: No, I can’t represent myself.
    THE COURT: Well, you’re going to have to.
    DEFENDANT: All right, let’s go.
    THE COURT: When you say you can’t—are you telling me that you’re not going
to be able to hire private counsel?


                                    -5-
                   DEFENDANT: I’m waiting on my parents.”
¶ 19       The court asked defendant if he was ready to proceed on the State’s motion to dismiss, and
       defendant replied, “I guess so.” The court clarified, asking defendant to answer “yes” or “no,”
       and defendant stated “I got no attorney. I guess not.” The court permitted defendant to file
       additional pleadings, which contained an argument that the State erred in charging him with an
       offense he committed while out on bond under the original criminal case number. The court
       granted defendant a 35-day final continuance. The court informed defendant that at the next
       hearing he should be prepared “either on [his] own or with a lawyer” to proceed on the State’s
       motion to dismiss.
¶ 20       On July 17, 2014, a hearing was held on the State’s motion to dismiss. Defendant appeared
       pro se. The circuit court granted the motion in part but ordered that an evidentiary hearing be
       held on the issue of ineffective assistance of plea counsel. At the conclusion of the
       proceedings, the judge addressed defendant, asking, “You still want to represent yourself,
       obviously?” Defendant responded, “Pretty much.” The court inquired, “Is that true?” and
       defendant answered “Yes, ma’am. But I need to go back to my prison and do the research.”
       Defendant asked for a far-off court date, and the court granted his request for “at least 60
       days.” The court also informed defendant that at the evidentiary hearing he could question plea
       counsel, testify himself, and bring “any law” that he had.
¶ 21       On October 24, 2014, an evidentiary hearing was held, and defendant appeared pro se.
       Defendant’s plea counsel was the only witness. Following argument by the parties, the court
       denied defendant’s postconviction petition.
¶ 22       On appeal, defendant argued that the circuit court erred in forcing him to represent himself
       and that the circuit court applied an incorrect standard of proof at the evidentiary hearing. A
       majority of the appellate court agreed that the court erred in requiring defendant to proceed
       pro se. 2017 IL App (3d) 140793, ¶ 23.
¶ 23       The appellate court majority, citing People v. Ames, 2012 IL App (4th) 110513, concluded
       that the circuit court erred by permitting postconviction counsel to withdraw before warning
       the defendant that he stood to lose his right to appointed counsel if his behavior continued. In
       the absence of such a warning, defendant’s repeated failure to cooperate with his appointed
       counsel could not be construed as a waiver. 2017 IL App (3d) 140793, ¶ 21.
¶ 24       The majority also declined to find that defendant forfeited his right to counsel, stating that
       defendant’s “misconduct was [not] so severe that no warning was necessary or foreseeable”
       and that, “[w]hile the trial court has discretion to determine whether the severity of a
       defendant’s misconduct requires forfeiture, under these facts, a warning would have been the
       appropriate remedy.” Id. ¶ 25.
¶ 25       The appellate majority rejected the remaining issue raised by defendant and found that,
       because it was remanding on other grounds, it need not determine whether the trial court
       applied an incorrect standard of proof at the evidentiary hearing. Id. ¶ 1. The appellate court
       reversed the circuit court’s denial of defendant’s postconviction petition and remanded for
       further proceedings. Id. ¶ 28.
¶ 26       The dissenting justice stated that “defendant was well aware that his refusal to work with
       the public defender would leave him with two choices: hire private counsel or proceed pro se.”
       Id. ¶ 32 (Schmidt, J., dissenting). The dissenting justice also found that


                                                   -6-
               “as early as February 20, 2014, the trial court was putting defendant on notice that if he
               could not get along with the public defender, then he would either have to hire private
               counsel or represent himself. If it was not clear then, it certainly should have been clear
               on April 24, 2014. It is hard to understand how anyone in the courtroom that day could
               not understand that the options were to get along and cooperate with the public
               defender, hire your own counsel, or proceed pro se.” Id. ¶ 35.
¶ 27       The State appeals to this court. Additional pertinent facts will be discussed in the context of
       the issues raised on appeal.

¶ 28                                            II. ANALYSIS
¶ 29       Before this court, the State contends that defendant waived his right to postconviction
       counsel due to his conduct. The State also argues, in the alternative, that defendant forfeited his
       right to counsel due to his egregious misconduct. Defendant responds that the court failed to
       warn him that his continued conduct would result in waiver of his right to counsel. Defendant
       also contends that his alleged misconduct did not rise to the level that would cause forfeiture.
¶ 30       We review the legal question of whether defendant was deprived of his right to counsel
       de novo. People v. Hale, 2013 IL 113140, ¶¶ 15-16.
¶ 31       Initially, we summarize the familiar procedural framework of the Act (725 ILCS 5/122-1
       et seq. (West 2012)). The Act provides a method for an individual, subject to a criminal
       sentence, to challenge a conviction by alleging it was the result of a substantial denial of
       federal or state constitutional rights or both. People v. Cotto, 2016 IL 119006, ¶ 26. The Act
       includes a three-stage process for adjudicating petitions. Id.; People v. Hommerson, 2014 IL
       115638, ¶ 7. At the first stage, the circuit court determines whether the petition is “frivolous or
       is patently without merit.” 725 ILCS 5/122-2.1(a)(2) (West 2012). If the petition is not
       dismissed at first-stage proceedings, it advances to the second stage. Hommerson, 2014 IL
       115638, ¶ 7.
¶ 32       At the second stage, the court may appoint counsel to represent an indigent defendant, and
       counsel may amend the petition if necessary. 725 ILCS 5/122-4 (West 2012). The State may
       then file a motion to dismiss the petition. Id. § 122-5. If the State does not file a motion to
       dismiss or if the court denies the State’s motion, the petition will proceed to the third stage, and
       the court will conduct an evidentiary hearing on the merits of the petition. Hommerson, 2014
       IL 115638, ¶ 8.
¶ 33       The Act affords indigent defendants the right to counsel beyond the first stage of
       proceedings. 725 ILCS 5/122-4 (West 2012). In fact, it has been determined that the Act
       cannot perform its function unless the attorney appointed to represent an indigent petitioner
       ascertains the basis of his complaints, shapes those complaints into appropriate legal form, and
       presents them to the court. People v. Suarez, 224 Ill. 2d 37, 46 (2007) (citing People v.
       Slaughter, 39 Ill. 2d 278, 285 (1968)). Thus, the intent of the Act is that, in the second and third
       stage of postconviction proceedings, defendants are afforded the advantages of representation.
       See People v. Pendleton, 223 Ill. 2d 458, 472-73 (2006).
¶ 34       On the other hand, a defendant has a right to proceed pro se in postconviction proceedings.
       725 ILCS 5/122-4 (West 2012). However, a defendant must “knowingly and intelligently
       relinquish his right to counsel,” and his waiver “must be clear and unequivocal, not
       ambiguous.” People v. Baez, 241 Ill. 2d 44, 115-16 (2011).

                                                    -7-
¶ 35       Relevant to the controversy in this case, it is settled that there is no constitutional right to
       assistance of counsel during postconviction proceedings. Pennsylvania v. Finley, 481 U.S.
       551, 555 (1987); Johnson v. Avery, 393 U.S. 483, 487-88 (1969); People v. Hardin, 217 Ill. 2d
       289, 299 (2005). Accordingly, this court has explained that “[t]he right to assistance of counsel
       in postconviction proceedings is a matter of legislative grace, and a defendant is guaranteed
       only the level of assistance provided by the Post-Conviction Hearing Act.” Hardin, 217 Ill. 2d
       at 299. This court has determined that the Act provides a postconviction petitioner with
       “reasonable” assistance. Id.; People v. Owens, 139 Ill. 2d 351, 358-59 (1990).
¶ 36       However, a defendant may relinquish his right to counsel in three ways: waiver, forfeiture,
       and waiver by conduct. Ames, 2012 IL App (4th) 110513, ¶ 26; United States v. Goldberg, 67
       F.3d 1092, 1099 (3d Cir. 1995). Taking each in turn, a waiver is an intentional relinquishment
       or abandonment of a known right or privilege. Johnson v. Zerbst, 304 U.S. 458, 464 (1938);
       People v. Blair, 215 Ill. 2d 427, 444 n.2 (2005); Kidd, 178 Ill. 2d at 104.
¶ 37       Regarding forfeiture, our appellate court has held that a defendant may forfeit his right to
       counsel. See Ames, 2012 IL App (4th) 110513. Many state and federal courts have held
       likewise. See State v. Nisbet, 2016 ME 36, ¶¶ 34-39, 134 A.3d 840; State v. Holmes, 302
       S.W.3d 831, 840 (Tenn. 2010); Commonwealth v. Means, 907 N.E.2d 646, 659-60 (Mass.
       2009); State v. Hampton, 92 P.3d 871, 874-75 (Ariz. 2004); Goldberg, 67 F.3d at 1101-02;
       Gilchrist v. O’Keefe, 260 F.3d 87, 100 (2d Cir. 2001). Forfeiture is defined as the failure to
       make the timely assertion of the right. Blair, 215 Ill. 2d at 444 n.2. Forfeiture results in the loss
       of a right regardless of the defendant’s knowledge thereof and irrespective of whether the
       defendant intended to relinquish the right. Id.; Goldberg, 67 F.3d at 1100.
¶ 38       Waiver by conduct combines elements of waiver and forfeiture. Ames, 2012 IL App (4th)
       110513, ¶ 34. A defendant can waive his right to counsel through conduct as well as words.
       United States v. Oreye, 263 F.3d 669, 670 (7th Cir. 2001). Once a defendant has been warned
       that he will lose his right to counsel if he engages in dilatory tactics, any misconduct thereafter
       may be treated as an implied request to proceed pro se and, thus, as a waiver by conduct of the
       right to counsel. Goldberg, 67 F.3d at 1100. Waiver of counsel can be implied from the
       circumstances of the case. See State v. Weiss, 637 N.E.2d 47, 50 (Ohio Ct. App. 1993). Waiver
       of the right to counsel must depend, in each case, upon the particular circumstances of that
       case. People v. Lego, 168 Ill. 2d 561, 565 (1995).

¶ 39                              A. Defendant’s Waiver by Conduct
¶ 40       On appeal, the State argues that defendant was warned that he stood to lose his right to
       counsel if his conduct continued. The State maintains that on November 21, 2013, defendant
       was made aware that he would have to work with the public defender, hire private counsel, or
       represent himself. According to the State, the record thus establishes that defendant was
       warned that, if he could not get along with appointed counsel, he had two other choices. The
       State contends that defendant’s waiver by conduct may be established by inference from the
       facts. The State maintains that defendant’s refusal to get along with appointed counsel and
       repeated failure to retain private counsel demonstrated waiver by conduct of his right to
       counsel. Defendant responds that the circuit court failed to warn him that he could lose his
       right to counsel through his continued conduct. We reject defendant’s contention that no
       warning was given.


                                                     -8-
¶ 41        Waivers by conduct are not “waiver” cases in the true sense of the word. In many situations
       there will be defendants who engage in dilatory conduct but who vehemently object to being
       forced to proceed pro se. These defendants cannot truly be said to be “waiving” their rights
       because although they are voluntarily engaging in misconduct knowing what they stand to
       lose, they are not affirmatively requesting to proceed pro se. Goldberg, 67 F.3d at 1101; see
       United States v. Fazzini, 871 F.2d 635, 642 (7th Cir. 1989) (defendant who was warned about
       consequences of dilatory conduct insisted he was not waiving his right to counsel).
¶ 42        Waiver by conduct requires that a defendant receive a warning about the consequences of
       his conduct, including the risks of proceeding pro se. See Illinois v. Allen, 397 U.S. 337, 343
       (1970); Goldberg, 67 F.3d at 1101. The key to waiver by conduct is misconduct occurring after
       an express warning has been given to the defendant about the defendant’s behavior and the
       consequences of proceeding without counsel. Goldberg, 67 F.3d at 1101; Means, 907 N.E.2d
       at 657-58. A defendant who engages in dilatory conduct after having been warned that such
       conduct will be treated as a request to proceed pro se cannot complain that a court is depriving
       him of his right to counsel. Goldberg, 67 F.3d 1101.
¶ 43        The State contends that, in November 2013 when the circuit court informed defendant of
       his three choices and the consequences thereof, that was all the warning that defendant was
       due. According to the State, defendant, through his conduct, over the following several
       months, rejected two appointed attorneys and failed to hire private counsel and thus chose to
       proceed pro se.
¶ 44        The State argues that, similarly, in United States v. Pittman, 816 F.3d 419, 422 (6th Cir.
       2016), although dealing with the constitutional right to counsel at trial, when the defendant’s
       fourth attorney moved to withdraw, the court denied that request and admonished the
       defendant that, as an indigent defendant, he had a right to appointed counsel but had no right to
       choose which attorney would represent him. The court explained that
                “[t]he stakes at that point were clear: [defendant] could (1) maintain his current
                appointed counsel, (2) hire an attorney at his own expense, or (3) represent himself.
                When he continued to express dissatisfaction with his lawyers and declined to hire
                someone new, the district court reasonably concluded that only the third option
                remained: proceeding pro se.” Id. at 425-26.
       See also Oreye, 263 F.3d at 670 (holding that, if you are given several options and turn down
       all but one, you have selected the one you did not turn down).
¶ 45        Here, the record reflects that, as early as November 2013, defendant was expressly warned
       that, if he refused to cooperate with appointed counsel, then he had to inform the court whether
       he wanted to retain counsel or proceed pro se. On February, 20, 2014, the court again advised
       defendant that, if “he could not get along with the public defender, then he would either have to
       hire private counsel or represent himself.” Further, appointed counsel informed the court that
       defendant had “fired” him. On April 24, 2014, the court recognized that defendant wanted
       nothing to do with appointed counsel and that defendant continued to request time to hire
       private counsel. Moreover, at the June 2014 hearing, the court instructed defendant that he
       could not choose which public defender he was going to have and allowed the public defender
       to withdraw. The question then became whether defendant wanted to hire private counsel or
       represent himself. The court again warned defendant that he had to be ready with private
       counsel or appear pro se at the hearing set for July 2014. Thus, we find that defendant received


                                                   -9-
       sufficient warning that he could lose his right to counsel through his continued conduct and
       then would be required to represent himself.
¶ 46       Defendant argues that he never said he wanted to represent himself and instead told the
       court he wanted counsel’s help; thus, he never waived his right to counsel. But the absence of
       an explicit request does not prove the absence of an implied decision. “ ‘[I]f a person is offered
       a choice between three things’—an appointed attorney, hired counsel, or self-representation—
       ‘and says “no” to the first and the second, he’s chosen the third even if he stands mute when
       asked whether the third is indeed his choice.’ ” Pittman, 816 F.3d at 426 (quoting Oreye, 263
       F.3d at 670-71).
¶ 47       In the case at bar, defendant was offered a choice of proceeding with appointed counsel,
       retaining counsel, or proceeding pro se on several occasions. Defendant’s failure to work with
       appointed counsel, in November 2013 and from February to June 2014, and his failure to
       procure private counsel, from February to June 2014, manifested his choice to proceed pro se.
       Moreover, defendant confirmed that choice at the conclusion of the hearing on the motion to
       dismiss in July 2014, when he, albeit reluctantly, responded affirmatively to the court’s
       question of whether he still wanted to represent himself at the evidentiary hearing.

¶ 48                               B. Knowing and Intelligent Waiver
¶ 49       The State also argues that defendant’s waiver by conduct was knowing and intelligent
       because he was sufficiently aware of his right to counsel and the usefulness of counsel in
       postconviction proceedings. According to the State, this was evidenced by the facts that
       defendant had been informed that appointed counsel would acquire his sentencing hearing
       transcripts and both appointed attorneys had discussed with defendant amendments to his
       pro se petition. The State further argues that defendant had been fully advised of the three
       options available to him and was warned of the consequences of his continued conduct; thus
       there was a knowing and intelligent choice of waiver of counsel.
¶ 50       Commensurate with Illinois’s statutory right to appointed counsel in postconviction
       proceedings is a defendant’s ability to waive that right, so long as the defendant’s waiver is
       voluntary, knowing, and intelligent. Baez, 241 Ill. 2d at 115-16; People v. Redd, 173 Ill. 2d 1,
       21 (1996) (the defendant’s waiver of counsel must be voluntarily, knowingly, and
       understandingly made); People v. Reid, 2014 IL App (3d) 130296, ¶ 11 (the requirement that a
       waiver be knowing and voluntary applies to both constitutional and statutory rights); People v.
       Gray, 2013 IL App (1st) 101064, ¶ 23 (in postconviction proceedings, a defendant must
       knowingly and intelligently relinquish his right to counsel); People v. Vernón, 396 Ill. App. 3d
       145, 152 (2009); Commonwealth v. Stossel, 2011 PA Super, ¶ 5; 725 ILCS 5/122-4 (West
       2012).
¶ 51       The requirement of a knowing and intelligent choice calls for nothing less than a full
       awareness of both the nature of the right being abandoned and the consequences of the decision
       to abandon it. Patterson v. Illinois, 487 U.S. 285, 292 (1988); Lego, 168 Ill. 2d at 564-65. The
       determination of whether there has been an intelligent waiver of the right to counsel must
       depend upon the particular facts and circumstances of each case, including the background,
       experience, and conduct of the accused. Kidd, 178 Ill. 2d at 104-05. The entire record should be
       considered in determining whether the waiver was knowingly and understandingly made.
       Redd, 173 Ill. 2d at 21.


                                                   - 10 -
¶ 52       Further, it is not necessary that a defendant verbally waive his right to counsel; so long as
       the circuit court has given the defendant sufficient opportunity to have the assistance of
       appointed counsel, defendant’s actions that have the effect of depriving defendant of appointed
       counsel will establish a knowing and intentional choice. Fazzini, 871 F.2d at 642 (citing Wilks
       v. Israel, 627 F.2d 32, 35-36 (7th Cir. 1980)); United States v. Moore, 706 F.2d 538, 539-40
       (5th Cir. 1983).
¶ 53       Indeed, this case involves facts that closely parallel the facts in Fazzini. The judge in this
       case, like the district court judge in Fazzini, faced a defendant who refused to cooperate with
       numerous appointed attorneys, who was warned of the consequences that his failure to
       cooperate would have, and who insisted, despite his conduct, that he was not waiving his right
       to appointed counsel. We agree with the Fifth and Seventh Circuits that, given this set of
       circumstances, the defendant has knowingly and intelligently waived his right to appointed
       counsel. Moore, 706 F.2d at 540; Fazzini, 871 F.2d at 642; see United States v. Alden, 527 F.3d
       653, 660 (7th Cir. 2008) (finding that, as long as the district court has given a defendant
       sufficient opportunity to retain the assistance of appointed counsel, defendant’s actions that
       have the effect of depriving himself of appointed counsel will establish a knowing and
       intentional choice); United States v. Irorere, 228 F.3d 816, 828 (7th Cir. 2000) (holding that,
       where a defendant’s lack of counsel was caused by his own refusal to cooperate with the
       counsel appointed for him and where the defendant was made aware of the possible
       consequences of his refusal to cooperate, the district court’s decision to not appoint new
       counsel for the defendant does not constitute an abuse of discretion); United States v. Harris, 2
       F.3d 1452, 1455 (7th Cir. 1993) (finding a voluntary and informed waiver where the defendant
       refused to cooperate with his lawyers and was told that no substitute counsel would be
       appointed for him).
¶ 54       Notably, the record establishes that defendant was repeatedly informed that Kramarsic, his
       second appointed counsel, would be his last and that, if he could not get along with appointed
       counsel, his choice was to hire an attorney or proceed pro se. The court stressed to defendant
       the importance of cooperating with the efforts of counsel to represent his interests, and the
       court expressly and repeatedly made clear to defendant that it would not appoint counsel to
       succeed Kramarsic. This admonishment served to warn defendant that if he wanted continuing
       legal representation he needed to work productively with appointed counsel or retain counsel.
       Defendant did neither.
¶ 55       At the February 2014, hearing, when defendant sought an extension of time to retain
       counsel after firing appointed counsel and acting aggressively toward him, the court twice
       admonished defendant that it could not give him another public defender but could let him hire
       somebody. The court then granted defendant a 60-day continuance to hire private counsel. In
       April 2014, when defendant made it clear that he did not want to work with appointed counsel,
       the court granted defendant more time to retain counsel. At the June 2014 hearing, after
       allowing appointed counsel to withdraw and granting a 35-day continuance, the court informed
       defendant to either have retained counsel or be prepared to represent himself in the future.
       Thus, the circuit court took extraordinary pains to accommodate defendant’s desire to retain
       private counsel.
¶ 56       Although defendant argues he was not apprised by the court of the advantages of
       representation of counsel and of the dangers and pitfalls of representing himself, he has not


                                                   - 11 -
       cited any law in support of the contention that such admonishments are required before a
       defendant waives counsel by conduct in postconviction proceedings. Further, his own
       statements indicating his reluctance to represent himself show his awareness of the advantages
       of representation. When left with the option of hiring an attorney or proceeding pro se,
       defendant responded, “I can’t represent myself.” Further, when the court asked defendant
       whether he was ready to proceed on the State’s motion to dismiss, he answered, “I got no
       attorney. I guess not.”
¶ 57        Moreover, when both appointed attorneys informed defendant of how his petition could
       and should be amended, he rejected their representation and advice. Cappellini explained to the
       court in November 2013 that, “if the defendant is not going to listen to anything I tell him when
       I try to explain the law and he’s going to tell me I’m wrong[,] I said, you can go pro se. You
       can get the transcripts and you can do that or else, I represent you as an attorney and I have to
       follow the law.” Further, Kramarsic informed the court in February 2014 that it was clear that
       defendant did not wish to continue with him as counsel and it was certain that defendant did
       not wish to hear anything that Kramarsic had to say. Defendant responded, “I don’t think he’s
       trying to help me.” In April 2014, Kramarsic advised the court that it was absolutely clear from
       conversations with defendant that he wanted nothing to do with Kramarsic. In June 2014,
       Kramarsic informed the court that defendant disagreed with his theory of the case and did not
       want Kramarsic involved with the case.
¶ 58        Consequently, when defendant wilfully persisted in his continued conduct, he knowingly
       and intelligently waived his right to counsel. See Iowa v. Tovar, 541 U.S. 77, 92 (2004) (citing
       United States v. Ruiz, 536 U.S. 622, 629 (2002) (holding that the law ordinarily considers a
       waiver knowing, intelligent, and sufficiently aware if the defendant fully understands the
       nature of the right and how it would likely apply in general in the circumstances—even though
       the defendant may not know the specific detailed consequences of invoking it)).
¶ 59        In sum, defendant’s inability to resolve conflicts with his court-appointed attorneys or to
       retain private counsel, which caused the case to be continued several times, made it clear that
       defendant was not entitled to another continuance or attorney. Only when defendant’s dilatory
       efforts served to thwart the administration of justice by further delaying the hearing did the
       court require defendant to represent himself. People v. Myles, 86 Ill. 2d 260, 270 (1981). We
       find that defendant’s continued refusal to cooperate with his court-appointed attorneys and
       failure to hire retained counsel constituted a knowing and intelligent election to proceed pro se.
       As previously noted, defendant said “no” to the public defender by refusing to cooperate with
       and rejecting the assistance of two appointed attorneys, between November 2013 and June
       2014. Defendant also said “no” to retaining counsel when he failed to do so from February
       2014 to July 2014. We also find, by his conduct, defendant chose to proceed pro se. See Oreye,
       263 F.3d at 670-71 (holding if a person is offered a choice between three things and says no to
       the first and second, he has chosen the third); Alden, 527 F.3d at 660-61 (same).
¶ 60        Accordingly, we conclude that defendant was expressly warned that his continued conduct
       would result in waiver of his statutory right to reasonable assistance of counsel and would
       require him to proceed pro se. See Myles, 86 Ill. 2d at 268-71 (holding that the granting of a
       continuance for the substitution of counsel, necessarily depends upon the particular facts and
       circumstances surrounding that request). Therefore, the circuit court did not err, in this case, by
       requiring defendant to represent himself. As a result, we reverse the judgment of the appellate


                                                   - 12 -
       court. Consequently, we need not address the State’s alternative argument that defendant
       forfeited his right to counsel through his egregious misconduct.
¶ 61       Although we decline to impose specific requirements on circuit courts faced with difficult
       defendants in postconviction proceedings, we instruct them to warn defendants of the
       consequences of their repeated refusals to work with appointed counsel and the difficulties of
       self-representation before requiring them to proceed pro se. See, e.g., Baez, 241 Ill. 2d at
       65-68, 113-18; accord 725 ILCS 5/122-4 (West 2012).
¶ 62       Finally, before the appellate court, defendant additionally contended that the circuit court
       applied an incorrect standard of proof at the evidentiary hearing. However, the appellate court
       did not address this issue because the court considered its decision on the waiver issue to be
       dispositive. 2017 IL App (3d) 140793, ¶ 1. Therefore, we remand the cause to the appellate
       court for disposition of defendant’s remaining contention. See People v. Givens, 237 Ill. 2d
       311, 339 (2010).

¶ 63                                      III. CONCLUSION
¶ 64      For the foregoing reasons, the judgment of the appellate court is reversed, and the cause is
       remanded to the appellate court to consider defendant’s additional contention.

¶ 65      Appellate court judgment reversed.
¶ 66      Cause remanded.




                                                  - 13 -